DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 18, 2022, have been considered and an action in the merits follows.  As directed by the amendment, claims 1 and 15 have been amended and claims 10-14 has been cancelled, with new claims 21-25 added, and claims 15-20 withdrawn from consideration.  Accordingly, claims 1-9 and 21-25 are pending in this application.  
Response to Arguments
Applicants amendments to Figure 2, filed April 18, 2022, have made the examiners objection to that Figure moot. Therefore, the examiners objections to the drawing for Figure 2 has been withdrawn.  However, the drawing objection for Figure 1 is still pending the office action.  Examiner respectfully disagrees with Applicant regarding Figure 1 as it continues to show two Figures represented by one Figure reference.  To obviate the rejection Applicant can add an arrow (to show direction of movement), a lead line or a bracket (See MPEP 608.02).

    PNG
    media_image1.png
    739
    686
    media_image1.png
    Greyscale

Corrected Format option below:

    PNG
    media_image2.png
    734
    668
    media_image2.png
    Greyscale

Applicants amendments to the specification, filed April 18, 2022, have made the examiners objection moot. Therefore, the examiners objections to the specification have been withdrawn.  
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. Applicant’s arguments for amended claims 1-9, with respect to the rejection of claims 1- 9, and newly added claims 21-25 under Rejection 35 U.S.C. § 102 and 103 are discussed below.
On page 11, Applicant respectfully submits that La O' fails to disclose or suggest an elongated support structure having an end portion terminating at a perimeter edge of the three-dimensional upper, as explained below.
Previous Office Action responding to claims filed on February 13, 2020, which did not make requirement an elongated support structure having an end portion terminating at a perimeter edge of the three-dimensional upper, as explained below.  Thus, applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
On page 12, Applicant respectfully submits that La O' fails to disclose or suggest a fiber having an end portion that terminates at a perimeter edge of bootie 900, and thus La O' fails to disclose or suggest at least one elongated support structure having an end portion terminating at a perimeter edge of the three-dimensional upper, as recited in amended claim 1.  Applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
On page 12, Applicant respectfully submits the remarks above apply to claims 15 and claims 16-20 that depend from claim 15. Since independent claim 15 has been amended to include an allowable limitation generic to all inventions, Applicant respectfully requests that claims 15-20 be reconsidered for examination.  Applicants remarks have been fully considered but they are not persuasive, as claims 15-20 are drawn to a separate non-elected invention.
On page 13, Applicant respectfully submits that cited art fails to disclose or suggest the plurality of elongated support structures are spatially separated and extend along a midfoot region of a bottom of the upper in a direction from a heel region toward a toe region, as explained below. A new rejection is provided below based on applicant’s newly amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 23 is rejected because it to depends from itself.  As required by 35 U.S.C. 112(d), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed, however, claim 23 depends from claim 23.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner is interpreting the claim as if it depends from Claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 8 – 9, 21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20180271216 A1 to LA O’ et al. (herein after "La O’").
As to Claim 1, La O’ discloses a method for manufacturing an article of footwear, comprising: arranging a three-dimensional upper (900) on a last (650) (See Paragraph 0102," An exemplary upper for an article of footwear is shown in FIG. 38. The upper is formed by first placing a base layer formed into a bootie 900 ( or sock ) construction onto a last 650 "); placing a plurality of elongated support structures on the three-dimensional upper (900) arranged on the last (650) using an automated placement assembly (See Figure 38, teaching a plurality of elongated support structures on the three dimensional upper) (See Paragraph 0092, teaching a fiber delivery element arranged on the last using an automated placement assembly) (See Paragraph 102, “Once the bootie 900 is correctly positioned on the last 650, and the last 650 is correctly positioned with respect to the fiber delivery element, the fiber is wound onto the bootie. wherein at least one of the elongated support structures has an end portion terminating at a perimeter edge of the three- dimensional upper (See Figure 10 and Paragraph 0102 & 103," Alternatively, the start and end points of the fiber can be left visible upon assembly...In alternative embodiments, any appropriate pattern of fibers can be laid onto the bootie depending upon the specific structural features and aesthetics required");  and heating the plurality of elongated support structures to secure the plurality of elongated support structures to the upper (900) (See annotated Figure 38, and Paragraph 102, "The fiber shown in FIG . 38 is a strip of heat fusible tape that can be heated by a heating element as it is being positioned on the bootie 900 to permanently fuse the fiber to the bootie 900").


    PNG
    media_image3.png
    1006
    808
    media_image3.png
    Greyscale
 
As to Claim 2, La O’ discloses the method of claim 1, wherein the plurality of elongated support structures comprises reinforcement tape (See Paragraph 102, "The fiber shown in FIG. 38 is a strip of heat fusible tape that can be heated by a heating element as it is being positioned on the bootie 900 to permanently fuse the fiber to the bootie 900").
As to Claim 3, La O’ discloses the method of claim 1, wherein the plurality of elongated support structures comprises fibers (See Paragraph 102, "The start of the fiber and the end of the fiber are positioned and tacked to the underside of the bootie 900 so that it is covered by the sole of the shoe upon assembly of the finished shoe").
As to Claim 4, La O’ discloses the method of claim 1, further comprising placing a plurality of second elongated support structures on the upper (900) (See annotated Figure 38, teaching placing a plurality of second elongated support structures on the upper, with three support structures going one direction and five support structures crossing over the three support structures going the other direction) using the automated placement assembly (See Paragraph 0102, “Once the bootie 900 is correctly positioned on the last 650, and the last 650 is correctly positioned with respect to the fiber delivery element, the fiber is wound onto the bootie”), such that the plurality of second elongated support structures at least partially overlaps the plurality of elongated support structures (See annotated Figure 38, teaching the plurality of second elongated support structures overlaps the plurality of elongated support structures).
As to Claim 5, La O’ discloses the method of claim 4, wherein the plurality of elongated support structures and the plurality of second elongated support structures form a lattice (See annotated Figure 38, teaching a lattice support structure).
As to Claim 8, La O’ discloses the method of claim 1, further comprising movably positioning the last (650) relative to the automated placement assembly (See annotated Figure 38, and Paragraph 102 “The last 650 is positioned on a mounting element 905 that is adapted to controllably rotate the last 650 about an axis of rotation and move the last 650 linearly along the axis of rotation”).
As to Claim 9, La O’ discloses the method of claim 1, further comprising securing a sole to the upper (900), and wherein placing the plurality of elongated support structures comprises arranging one or more of the plurality of elongated support structures so as to extend from the sole onto the upper, (900) (See Paragraph 102, “The start of the fiber and the end of the fiber are positioned and tacked to the underside of the bootie 900 so that it is covered by the sole of the shoe upon assembly of the finished shoe”).
As to Claim 21, La O’ discloses a method for manufacturing an article of footwear, comprising: arranging a three-dimensional upper (900) on a last (650) (See Paragraph 0102," An exemplary upper for an article of footwear is shown in FIG. 38. The upper is formed by first placing a base layer formed into a bootie 900 ( or sock ) construction onto a last 650 "); placing a plurality of elongated support structures on the three-dimensional upper (900) arranged on the last (650) using an automated placement assembly (See Figure 38, teaching a plurality of elongated support structures on the three dimensional upper) (See Paragraph 0092, teaching a fiber delivery element arranged on the last using an automated placement assembly) (See Paragraph 102, “Once the bootie 900 is correctly positioned on the last 650, and the last 650 is correctly positioned with respect to the fiber delivery element, the fiber is wound onto the bootie) 

    PNG
    media_image3.png
    1006
    808
    media_image3.png
    Greyscale


and wherein the plurality of elongated support structures are spatially separated and extend along a midfoot region of a bottom of the upper in a direction from a heel region toward a toe region (See Annotated Figure 42D of La O’, teaching wherein the plurality of elongated support structures are spatially separated and extend along a midfoot region of a bottom of the upper in a direction from a heel region toward a toe region)

    PNG
    media_image4.png
    266
    388
    media_image4.png
    Greyscale

and heating the plurality of elongated support structures to secure the plurality of elongated support structures to the upper (900) (See annotated Figure 38, and Paragraph 102, "The fiber shown in FIG . 38 is a strip of heat fusible tape that can be heated by a heating element as it is being positioned on the bootie 900 to permanently fuse the fiber to the bootie 900").
As to Claim 24, La O’ discloses the method of claim 21, wherein the plurality of elongated support structures are arranged parallel to one another (See Paragraphs 0052, 0056,and 0103 of La O’, teaching wherein the plurality of elongated support structures (915) are arranged parallel to one another).  
As to Claim 25, La O’ discloses the method of claim 1, wherein at least one of the elongated support structures has a free end portion that terminates on the three-dimensional upper spaced away from an edge of the three-dimensional upper and spaced away from a bottom of the upper (See Annotated Figure 28D of La O', teaching wherein at least one of the elongated support structures has a free end portion that terminates on the three-dimensional upper spaced away from an edge of the three-dimensional upper and spaced away from a bottom of the upper).

    PNG
    media_image5.png
    515
    800
    media_image5.png
    Greyscale


	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20180271216 A1 to LA O’ et al. (herein after "La O’").
As to Claim 6, La O’ discloses the method of claim 4.  La O’ appears to show wherein one or more of the plurality of second elongated support structures are arranged at an angle (See annotated Figure 38, teaching a support structure that appears to be less than 90 degrees and greater than 30 degrees).
Although the angle disclosed by La O’ appears to be 5 to 85 degrees relative to one or more of the plurality of elongated support structures, La O’ does not specifically provide commentary on the disclosed angle.  However, it would have been obvious to one of ordinary skill in the art to also provided the plurality of elongated support structures at an angle of 5 to 85 degrees relative to one or more of the plurality of elongated support structures for aesthetic purposes or for the improved support and comfort with the shoe wearer.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20180271216 A1 to LA O’ et al. (herein after "La O’"), in view of United States Patent Application Publication No. US 20170035149 A1 to BRUCE et al. (herein after "Bruce").
As to Claim 7, La O’ discloses the method of claim 1.
However, La O’ does not disclose further comprising forming eyelets using the plurality of elongated support structures.
Bruce teaches footwear further comprising forming eyelets using the plurality of elongated support structures (See annotated Figure 18, and Paragraph 0044, teaching eyelets)

    PNG
    media_image6.png
    585
    779
    media_image6.png
    Greyscale

 La O’ is analogous art to the claimed invention as it relates to footwear with support structures formed on a last; and, Bruce is analogous art to the claimed invention in that it provides decorative eyelet support structures in the form of footwear formed on a last.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have added the support structures of La O’, with eyelet support structures, as taught by Bruce, in order to provide a more customized shoe for a user with eyelet support structures that can be added to achieve ornamental customization to meet a user’s personal style.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20180271216 A1 to LA O’ et al. (herein after "La O’"), in view of United States Patent Application Publication No. US 20130059116 A1 to PEIKERT et al. (herein after "Peikert").
As to Claim 22, La O’ discloses the method of claim 21, further comprising:  securing a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper.  
Although La O’ teaches securing sole elements (heel cap) to the heel region of the bottom of the upper and toe elements (toe cap) to the toe region of the bottom of the upper (See Paragraphs 0102 & 0103 of La O’), La O’ is silent to teaching a plurality of heel sole elements and a plurality of toe sole elements. 
However, Peikert teaches footwear and discloses a plurality of heel sole elements and a plurality of toe sole elements (See Annotated Figure 17 and  Paragraphs 210 and 0216-0219 of Peikert, teaching a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper). 

    PNG
    media_image7.png
    926
    844
    media_image7.png
    Greyscale


La O’ is analogous art to the claimed invention as it relates to footwear with support structures formed with an automatic last; and, Peikert, is analogous art to the claimed invention in that it provides footwear with a plurality of shoe-sole composite parts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the heel and toe cap of La O’, with a plurality of heel sole elements to the heel region of the bottom of the upper and a plurality of toe sole elements to the toe region of the bottom of the upper, as taught by Peikert, as this would be the simple substitution of one heel and toe sole element for another with the reasonable expectation that one heel and toe sole element would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 23, La O’/Peikert disclose the method of claim 23, wherein the plurality of heel sole elements and the plurality of toe sole elements partially overlap at least one of the elongated support structures.  Examiner is interpreting the claim as if it depends from Claim 22. (The modified footwear of La O’ with the heel sole elements and toe sole elements of Peikert  (See Annotated Figure 17 and Paragraphs 210 and 0216-0219 of Peikert) partially overlap at least one of the elongated support structures (See Paragraphs 0056, 0102 of La O’ teaching that the toe cap and heel cap can partially overlap at least one of the elongated support structures).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732